department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc ita b05 postu-145499-01 uilc internal_revenue_service national_office legal advice memorandum for associate area_counsel lmsb from cc lm mct was william a jackson branch chief cc ita b05 subject sale-leaseback transaction this chief_counsel_advice responds to your memorandum in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend parent_corporation subsidiary_corporation partnership or lessee investments or lessor fund group date a date b postu-145499-01 year a equipment purchase agreement i assignment agreement i purchase agreement ii assignment agreement ii leaseback x y z issue is the transaction at issue a true sale-leaseback or alternatively a financing_arrangement for federal_income_tax purposes conclusion based on the documents submitted and the facts as currently developed we think the transaction should be characterized as a financing_arrangement for tax purposes nevertheless we think that further factual development is necessary in postu-145499-01 order for our office to provide a definitive answer concerning which party to the transaction owns the equipment which is the subject of the transaction facts on date a partnership and investments entered into a multi-step transaction structured as a sale-leaseback for equipment investments is a corporation set up to acquire leases on behalf of certain investment funds once investments acquires a lease it purports to assign the title to the equipment subject_to the lease and the risks and rewards of each lease to a fund the fund involved in this case is fund according to investments’ directors report and audited financial statements for each year at issue the income and expenses of investments were both zero and investments’ lease holdings were not included in its balance_sheet in year a parent_corporation acquired the shares of group during the years at issue parent_corporation also was the owner of subsidiary_corporation a u s_corporation subsidiary_corporation owned percent of partnership and group owned the remaining one percent of partnership which was established in year a upon parent corporation’s acquisition of group the following description sets forth the various steps of the transaction first group acquired equipment which it then leased out to various end users who are united_states corporations end-user leases next pursuant to purchase agreement i and an assignment agreement both dated date a group conveyed the following assets to partnership a all of group's title to interest in and rights to equipment described in each schedule of assets attached to the agreements and b all of group's title to interest in and rights under the equipments' leases described in the schedule of assets the lease at each closing partnership paid group a purchase_price for equipment and lease interests equal to the sum of a the price paid_by group for equipment reduced by any rent that group had received from the time it bought the equipment and lease interests to the time it sold them generally equal to one or two months' rent b the costs accrued in maintaining equipment and c certain expenses of group at each we understand that additional sale-leaseback transactions virtually identical to the transaction in the main text have been the subject of examination because the legal issues are the same your fsa request generally sets forth details concerning only the sale-leaseback transaction referenced in the text although there may be other sale-leaseback transactions with terms substantially_similar to those here our conclusions reflect only the specific transaction discussed in the text and should be limited to that one transaction postu-145499-01 closing group delivered to partnership inter alia a bill of sale and an assignment of lease agreement pursuant to the assignment agreement i attached as an exhibit to purchase agreement i group assigned to partnership all of its right title and interest in the end-user leases under the third step of the transaction partnership and investments entered into purchase agreement ii and assignment agreement ii on date a pursuant to which partnership sold to investments a all of partnership's title to interest in and rights in equipment b all of partnership's title to interest in and rights but not obligations under lease and c in the case of the first closing all of partnership's rights but not obligations under management agreement dated date a and entered into between partnership and group the purchase_price equaled y of the amount partnership paid for equipment and the lease interests plus the costs accrued in maintaining such assets and certain other expenses of partnership partnership gave investments a bill of sale and a certain assignment of lease agreement at each closing under the assignment agreement ii partnership assigned to investment all of its right title and interest in lease management agreement and purchase agreement upon acquiring equipment and the end user leases investments conveyed equipment and assigned the rents payable to investments for such equipment and a security_interest in the end-user leases to fund this conveyance was made subject_to the leaseback described below group as manager of equipment and end-user leases and fund negotiated the rate of return that fund would receive within the terms of the end-user leases as required by management agreement as described in footnote during the years at issue the end users made rent payments to the lockbox account controlled by group as manager manager took its x management fee from these rent payments and forwarded the remaining amounts to fund the taxpayers have characterized the payments to fund as principal and interest 2pursuant to management agreement also dated date a group agreed to manage the assets and end-user leases that partnership leased back from investments the management agreement requires group as manager to maintain certain lockbox accounts in investments’ name as consideration for group's services partnership is to pay group a base management fee equal to x of the rental income received into the lockbox accounts from the end-users leases 3the taxpayer has not furnished the service with the operative document postu-145499-01 under the fourth step of the transaction on date a investments leased equipment back to partnership pursuant to leaseback entered into between them under sec_1 of leaseback the parties agreed that investments as lessor would lease to partnership as lessee each item of equipment and property described in each specific individual equipment record ier each ier is considered a separate lease incorporating all of the terms and provisions of leaseback in the event of a conflict between leaseback and an ier the terms of the ier would prevail the individual iers also govern the lease terms for each item of equipment each lease is for a base term as set forth in the ier for the relevant item of equipment the term of the lease is the base term plus any extensions of the base term pursuant to the terms of the ier most of the lease terms involved here are for three to five years with several for seven years the parties' commitments under leaseback expire on date b unless extended by their mutual agreement sec_3 of leaseback sets forth the language governing lessee's payment of rent to lessor under this provision lessee is to pay lessor base rent for an item of equipment in the amounts and at the times set forth in the applicable ier for each such item base rent is to equal the rent that lessee receives from any end-user lease thereof plus the rent or proceeds realized from any sale re- leasing or other_disposition including an event of loss of that item of equipment upon the termination of the initial end-user lease however group as manager is required to remit to lessor the amount equal to the base rent less its base management fee and certain lease expenses net base rent proceeds the base management fee and lease expenses are referred to collectively as base rent deductions significantly base rent for an item of equipment is computed under its ier as an amount which will provide a predetermined yield to lessor over the lease_term sec_3 essentially guarantees lessor an amount equal to base rent it provides that lessor shall in all events be entitled to receive an amount equal to aggregate base rent without regard to base rent deductions and in the event an item of equipment is not sold by lessee to the end-user lessee or some other third party at the termination of the initial end-user lease but is re-leased the unpaid portion of the base rent at the termination of the initial end-user lease shall first be paid from the net base rent proceeds from the re-leasing or disposition of the item of equipment as if such transaction were incorporated in the original ier extended ier and second to be paid from the net base rent proceeds of other items of equipment to the extent that such net base rent proceeds exceed the base rent to be received by the lessor with respect to such other items of equipment notwithstanding termination or expiration of an ier including an extended ier if base rent with respect to the item of equipment subject_to such postu-145499-01 ier has not been paid in full the obligation of lessee subject_to such ier to pay lessor such base rent shall survive such expiration or termination until such item of equipment has been sold leaseback affords lessor some profit potential above the base rent amount a contingent rent reserve_account will be set up as a segregated account into which will be deposited the net base rent proceeds of each item of equipment in excess of the base rent with respect to such item of equipment less amounts described above that are applied to satisfy the base rent obligation with respect to another item of equipment lessor shall be paid_by lessee an amount of additional rent additional rent above base rent with respect to each item of equipment additional rent shall be payable to the lessor as follows at such time that the balance in the contingent rent reserve_account exceeds what investments as lessor and group as manager agree is in excess of the required amounts excess reserves of the excess reserves shall be paid to the lessor as additional rent on the date of termination of this lease any sums remaining in the contingent rent reserve_account shall be paid as follows to manager and to lessor however in no event shall the aggregate base rent and the contractual terms in the text assume that net base rent proceeds can exceed base rent mathematically this result is impossible given that base rent equals rent from end-user leases plus rent from re-leasing or proceeds from sales of equipment however net base rent proceeds equals base rent less the x management fee and certain lease expenses in short net base rent proceeds cannot exceed base rent since the term net base rent proceeds is defined as base rent minus base management fee and lease expenses to date the taxpayers have been unable to explain this discrepancy the only way for net base rent proceeds to exceed base rent is if the definition of base rent is ignored and instead base rent is simply computed as the predetermined yield under the ier on interest and principal worksheets provided by the taxpayer rate and final payment figures appear the rate figure may correspond with the predetermined yield figure and the final payment figure may represent a balloon-type payment at the end of the lease_term however these figures appear questionable given that the taxpayers acknowledge simply plugging in numbers consistent with previously-negotiated rates of return this would suggest that the parties first negotiate the rates of return that each fund including fund will receive from their investments and then compute the principal and interest due each month followed by a final payment the final payment really represents the above shortfall to date there has been no indication that these final payments have ever been made in fact the amount of such final payments would exceed the residual values of the items of equipment as estimated by taxpayers and a service engineer postu-145499-01 additional rent paid to the lessor with respect to an item of equipment exceed z of the base rent the cap any amounts in excess of the cap shall be retained by partnership as lessee consequently lessor’s profit potential is limited by this z cap lessee in contrast is purportedly entitled to any profit above the cap however according to the taxpayers partnership never established the contingent rent reserve accounts because there were never any excess rents in short the aggregate rents though fully paid were insufficient for purposes of setting up the contingent rent accounts thus there was no additional rent in excess of the base rent pursuant to the second recital of a cross collateral_agreement entered into on date a investments agreed to enter into leaseback with partnership subject_to a the amounts in the contingent rent reserve_account being available to provide investments with a predetermined yield on the leases entered into with respect to another similar specified leaseback and b the amounts in the contingent rent reserve_account established under that similar specified leaseback being available to provide investment with a predetermined yield on the leases entered into with respect to leaseback each party agreed to treat both leaseback and another similar leaseback as a single master leaseback so that all payments to investments from both contingent rent reserve accounts were to be treated as if made from a single account pursuant to a single master lease agreement under leaseback as superseded by an indemnity agreement entered into by partnership investments and fund lessee agrees to indemnify lessor against all taxes fees or other charges imposed against lessor lessee or equipment by any foreign federal state local_government or taxing authority except for any taxes imposed by the united_states federal government on lessor’s gross or net_income these cross-collateralization provisions may be meaningless given that no contingent rent reserve accounts were ever set up because there were no excess funds in addition partnership may never be able to pay investments sufficient rent to reimburse fund for the total cost of equipment after the end-user lessees make the rental payments to the lockbox account controlled by group as explained above group takes its x management fee from these rental payments the remaining rental payments characterized as principal and interest are then forwarded to fund leaving partnership as lessee with no remaining income from the end-user leases -- which may be partnership’s only source_of_income thus according to the iers taxpayer’s interest and principal worksheets and end-user lease schedules there will be a large shortfall in principal payments over the life of the end-user leases and the life of equipment absent a large final payment shown on the worksheets therefore may never be able to satisfy its lessee obligations postu-145499-01 and any income or franchise_taxes imposed by any taxing authority other than the united_states federal government on the gross or net_income of lessor under section of leaseback lessor retains title to equipment during the term of each ier and until lessee fully performs all of its obligations thereunder however the lessor's retention of title constitutes a lease intended as security or a security_interest as the case may be under the uniform commercial code to secure lessee's obligations to lessor lessee grants lessor a first priority security_interest in the relevant equipment importantly upon lessee's full performance of all of its obligations title to equipment automatically reverts to lessee however if lessee reasonably believes that the sale of such equipment is necessary to satisfy lessee's base rent obligation and to maximize the additional rent to which lessor is entitled at the termination of leaseback then lessor must transfer title to lessee to permit lessee to effect such sale this section of leaseback also provides that lessor and lessee agree that for federal and state_income_tax purposes the leaseback is to be treated as a financing_lease not a true lease lessee is the owner of the equipment lessee will not claim any rental deduction for amounts paid to lessor lessor will not claim any cost_recovery or depreciation_deductions for equipment neither party will file any returns or other documents inconsistent with the foregoing and the parties will file such returns take such actions and execute such documents as necessary to implement this intent the parties thus agreed to treat the transaction as a financing for federal_income_tax purposes leaseback specifically requires lessee to keep equipment in good operating order repair condition and appearance or to take diligent action to enforce each end-user lessee’s obligation to do so lessee is required to pay or to cause each end-user lessee to pay all costs associated with the use and operation of equipment including but not limited to repairs maintenance storage and servicing further lessor must approve by prior written consent any alterations additions or improvements that the lessee or end-user lessee wish to make to equipment in addition lessee is required to maintain or to cause each end-user lessee to maintain all risk of physical loss insurance and public liability and property damage insurance on each item of equipment as set forth in the applicable ier or sublease under leaseback upon an event of loss eg where equipment is lost stolen destroyed damaged beyond repair seized or condemned lessee must notify lessor thereof and pay to lessor or cause to be paid to the extent of net base rent proceeds the accrued base rentals on a daily basis if any the stipulated loss value for such equipment as set forth in the applicable ier and postu-145499-01 all other unpaid amounts due upon payment of these amounts lessor's right title and interest if any to the particular equipment transfers to lessee if equipment is merely damaged lessee is required to make all payments of rent and other_amounts due as well as to repair equipment or cause an end-user lessee to so repair equipment finally lessee agrees to indemnify lessor from and against all losses claims patent infringements costs expenses damages and liabilities however caused resulting from the ownership purchase lease maintenance possession return disposition or operation of the equipment to the extent that such damages losses expenses or liabilities arise out of the negligence or willful misconduct of lessee its agents or employees subsequent to the foregoing transactions parent_corporation assumed the interest of group as the manager under the management agreement law and analysis the general characterization of a transaction for federal_income_tax purposes is a question of law 435_us_561 n the economic_substance of a transaction rather than its form controls for federal_income_tax purposes see 293_us_465 the fact that the documents contain labels that the transaction is or is not a sale is not determinative of the actual character the issue of ownership is governed by the substance of the agreement not labels used in the agreement see tomerlin trust v commissioner 87_tc_876 the term sale is given its ordinary meaning for federal_income_tax purposes and is generally defined as a transfer of property for money or a promise to pay money 380_us_563 the key to deciding whether a transaction is a sale is to determine whether the benefits_and_burdens_of_ownership have passed to the purported purchaser this is a question of fact which must be ascertained from the intention of the parties as evidenced by the written agreements read in light of the attendant facts and circumstances 89_tc_1229 88_tc_702 citing 77_tc_1221 and 24_tc_1124 aff'd 241_f2d_288 9th cir closely associated with the benefits_and_burdens_of_ownership is a long line of precedent holding that an agreement for the transfer or use of property will be considered a sale regardless of its labels if the period of use or term of the postu-145499-01 agreement results in the return of the property to the owner with little or no residual_value remaining therefore the transfer of property for substantially_all of its useful or economic life will be considered a sale of the property to the user even if the user must return the property at the end of the agreement see revrul_55_541 1955_2_cb_19 108_tc_384 the fact that the transaction does or does not make provision for the transfer of title will not prevent the transaction from being considered a sale see section dollar_figure of revrul_55_540 1955_2_cb_39 87_tc_56 transfer of the benefits_and_burdens_of_ownership govern for federal_income_tax purposes not the technical requirements of the passage of title under state law the tax_court has enumerated the following factors for determining whether a sale has occurred whether legal_title passed whether the parties treated the transaction as a sale whether the alleged purchaser acquired an equity_interest in the property whether the contract of sale creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the purchaser is vested with the right of possession whether the purchaser pays property taxes following the transaction whether the purchaser bears the risk of loss or damage to the property and whether the purchaser receives the profits from the operation and sale of the property see grodt mckay realty t c pincite in this case the issue is whether the transaction described above is a valid sale-leaseback as structured or a financing_arrangement in order to characterize a transaction as a valid sale-leaseback the tax_court examines the above factors but also will look to the existence of useful_life of the property in excess of the leaseback term the existence of a purchase option at less than fair_market_value renewal rental rates at the end of the leaseback term set at fair_market_value rent and the reasonable possibility that the purported owner of the property can recoup its investment in the property from the income producing potential and residual_value of the property see torres t c pincite citing 84_tc_412 and if these factors are met the transaction will constitute a valid sale-leaseback if not it will be characterized as a financing_arrangement the tax_court has been careful to note that some of the factors enumerated in grodt mckay realty above are less relevant where the lease of the property back to the seller is a net_lease for instance because net leases are common in commercial settings it is less relevant that the lessor was not responsible for the payment of property taxes or that the lessor bears less of a risk of loss or damage to the property since the lessee is required to maintain insurance similarly a lessor typically is not vested with the right of possession during the lease_term postu-145499-01 therefore the more relevant consideration is whether the useful_life of the property extends beyond the lease_term so that the purchaser has a meaningful possessory right in the property also in a leaseback_transaction the lessee normally receives profits from the operation of the property while the lessor's receipt of payments depends less upon the operation of the property torres t c pincite application of the above factors to the facts of this case is required in order to determine if this transaction is a valid sale-leaseback between investments and partnership or a financing_arrangement with respect to legal_title purchase agreement i did require that legal_title to equipment pass from partnership to investments in addition leaseback provides that investments as lessor retains title to equipment during the term of each ier and until partnership as lessee fully performs all of its obligations however the intent of the parties concerning this factor can be discerned in part from the language in leaseback which expressly states that investment's retention of title constitutes a lease intended as security or a security_interest for uniform commercial code purposes further under this lease agreement partnership granted investments a first priority security_interest in equipment which is consistent with a financing_arrangement consequently although legal_title may have been transferred to investment it apparently did so as security for investment’s interest in equipment this would indicate that investments holds legal_title as a mortgagee not as an owner this view is supported by those provisions in leaseback which automatically require investments to transfer title back to partnership if partnership deems the sale of equipment necessary to satisfy its base rent obligation and to maximize the additional rent to which investment is entitled in our view this action by investments is consistent with the release of a security_interest by a mortgagee in property in order to effectuate the sale of the property by its owner in satisfaction of a debt further if partnership fully performs its obligations under leaseback title to equipment automatically reverts to it certain facts in this case suggest that such full performance may be doubtful as noted above partnership may never be able to pay investment sufficient rent to reimburse fund for payment of equipment's total cost as the end-user lessees make their rental payments to the lockbox account group deducts its management fee from these rental payments the remaining amounts are then forwarded to fund leaving partnership with no remaining end- user lease income since it appears that partnership's sole source_of_income is the rental income from the end-user leases absent a large final payment or the sale of the equipment to satisfy its obligations ie base rent includes sales proceeds during lease_term there will be a large shortfall in the principal payments over the life of the end-user leases and the life of equipment in that case title would not postu-145499-01 pass back to partnership satisfaction of the final payments is doubtful given that the final payment amounts generally exceed the residual values of the equipment arguably this anticipated shortfall in rental payments and final payments may preclude the return of title to equipment to partnership which lends support to treating the transaction as a true sale-leaseback however we think the better view is that investments is contractually bound to automatically return legal_title to equipment if partnership fully performs its obligations in other words partnership does reacquire title to equipment merely by doing what it has contracted to do in our view this supports treating the transaction as a financing only in the event partnership cannot perform its financial obligations does investments get to retain title permanently thus in light of this feature investment’s position is analogous to that of a mortgagee who is permitted to retain the property securing the mortgage only upon the borrower’s failure to repay the financing also we note that as a result of the above cross-collateralization provisions which are designed to ensure full payment to fund there remains the possibility that partnership may ultimately have sufficient resources to perform its financial obligations and thus regain title concerning whether the parties treated the transaction as a sale we note that they consistently reported the transaction for federal and state_income_tax purposes as a financing_arrangement as required by the provisions in leaseback this factor thus favors treating the transaction as a financing_arrangement concerning the third factor from the above test which is whether the purported purchase investments acquired an equity_interest in equipment we note that equity generally is the difference between the fair_market_value of the property and the outstanding debt on it equity also is the amount of the owner purchaser's investment in the property provided that such amount actually is at risk the terms of leaseback essentially guarantee investments as lessor an amount equal to base rent although it enjoys some profit potential above that amount if equipment appreciates in value investment’s profit potential is capped at z with partnership to receive any profit above that cap furthermore under leaseback’s terms partnership assumes the entire risk of loss investments’ capital arguably was not truly at risk and its investments resembled loans moreover its rate of return appears to be predetermined and essentially limited to that set forth in the documents in this regard investments’ position is closer to that of a mortgagee not an owner concerning the fourth factor pursuant to purchase agreement ii partnership as seller did convey a bill of sale to investments as buyer at each closing given that title to equipment will automatically revert back to partnership upon its postu-145499-01 satisfaction of all obligations to investments arguably the bill of sale did not truly convey title to equipment to investments that is did not operate as a deed but instead operated as a loan of title to equipment that is as a security_interest in equipment for the duration of leaseback after which partnership will assume ownership of equipment the fifth factor -- whether the lessor has a right of possession to the property-- is less relevant in a net_lease context such as the instant case since a lessor normally is not vested with the right of possession during the lease_term torres t c pincite for instance the end-user lessees technically have physical possession of equipment during the end-user leases the sixth factor - who is obligated to pay the taxes and associated levies on the property - is also of lesser importance in the context of a net_lease torres t c pincite since leaseback requires partnership to indemnify investments against property taxes on its face this factor does not support sales treatment of equipment the seventh factor -- who bears the risk of economic loss or physical damage to equipment -- also suggests that the burdens and benefits of ownership have not shifted to investments first investments bears less of a risk of loss or damage to equipment since partnership is required to maintain insurance on equipment pursuant to leaseback second partnership assumes the entire risk of loss under section of leaseback as discussed above third should an event of loss occur upon payment of certain amounts to investments including the stipulated loss value amount investments’ right title and interest to the particular equipment transfers back to partnership -- which is consistent with the release of title to damaged or destroyed property by a mortgagee upon being made whole by the mortgagor finally investments is guaranteed an amount equal to base rent thus limiting its downside potential these features are also consistent with a financing_arrangement the final factor from the grodt mckay test concerns who receives the profit from equipment's operation retention and sale courts have consistently found that the potential for profit or loss on the sale or re-lease of property constitutes a key burden or benefit of owning property 87_tc_1471 87_tc_1417 investments’ theoretical profit potential was capped at z with partnership to receive any profit above that amount however the likelihood of an item of equipment appreciating above z percent is questionable investments’ profit potential while contractually limited to a specified amount was not restricted as to postu-145499-01 the source of funds ie sales proceeds during lease terms are included in base rent therefore in reality investments or fund since investment is acting for fund to which the assets and leases were conveyed probably has greater profit potential than partnership this factor suggests treating investments or through it fund as the holder of the burdens and benefits of ownership to equipment however we note that investments’ rate of return was not only capped but as indicated above was determined with reference to predetermined yields over the term of the agreements not the fair rental values and fair market residual values of similar items of equipment subject_to comparable leases such a return is similar to that earned on a loan that is even though the bulk of any profit may actually accrue to investments that profit appears to be in the nature of interest earned on a loan accordingly we think that on balance this factor also does not support the transfer of the burdens and benefits of ownership to investments additional factors specific to determining whether a transaction denominated as a sale-leaseback should be recharacterized as a financing_arrangement are examined below first crucial to respecting the validity of a sale-leaseback is whether the useful_life of the property exceeds the leaseback term to be a valid sale-leaseback the property or equipment must return to the purchaser lessor at the end of the lease_term with a significant residual_value the iers list the residual values of equipment the range of residual values depends upon the type of equipment but all appear high enough to suggest that the useful_life of equipment exceeds the leaseback term the taxpayers determined these residual values when the iers were executed according to a service engineer however the taxpayers' estimates of the residual values appear to be overstated by to percent in the service engineer's opinion the overstatement is attributable to the following factors profit_motive of the lessor expenses associated with finding a buyer for the used equipment and time lag to find a buyer according to fund’s fiscal_year annual report prevailing market conditions indicated a potential drop in the value of the its portfolios independent appraisers revalued the fund’s portfolio of equipment consequently fund wrote down the value of its respective assets since the relevant in fact it is fund which holds the greatest potential for profit as noted in the beginning of the facts investments' income and expenses were both zero for the years in question investments did not even include the lease investments on its balance_sheet since it immediately conveyed these interests to fund it was fund which received all of the leasing income from the lockbox and partnership which took the interest and depreciation_deductions partnership reported a loss on each of its tax returns since its expenses exceeded its leasing income fund in contrast reported all of the income as either a return of principal or interest postu-145499-01 consideration is whether the useful_life of equipment exceeds the leaseback term so as to give investments as purchaser lessor a meaningful possessory right to equipment this information strongly suggests that the originally estimated residual values were inflated and thus equipment will have a far lower residual_value at the termination of leaseback such a reduction in residual values indicates that there may be little or no useful_life remaining in certain equipment at the end of the leaseback term accordingly this factor supports treating the transaction as a financing_arrangement not a sale-leaseback the second factor is whether there is a fair_market_value purchase option at the end of the leaseback term the existence of such a fair_market_value purchase option supports characterizing the transaction as a valid sale-leaseback in this case the individual iers provide for such fair_market_value options thus this factor supports treating the instant transaction as a valid sale-leaseback in addition the existence of a fair_market_value rental option at the end of the leaseback term supports characterizing a transaction as a valid sale-leaseback the individual iers provide for such options accordingly this factor supports a valid sale-leaseback the last factor is whether there is a reasonable possibility that investments as lessor will recoup its investment in the equipment from the income producing potential and residual_value of equipment if there is a reasonable possibility that investments will not recoup its investment in equipment from the income producing potential and residual values of equipment then the transaction will be treated as a financing in this case there are facts that seem to go both ways investments or more accurately fund on whose behalf investments acquired equipment does appear to have a guarantee under the documents that it will receive its rental payments however any rate of return that it may receive from the transaction is capped and appears in the nature of a predetermined yield on a note moreover any additional anticipated return from the residual values of equipment appears questionable due to the decline in such residual values thus as discussed above there is a reasonable possibility that investments as lessor will never recoup its investment in equipment from the income producing potential and the residual_value of the property although this suggests that the transaction is a financing_arrangement in our view this factor will require additional factual development in order to provide a more definitive conclusion accordingly while some of the above factors suggest the existence of a bona_fide sale-leaseback on balance the majority of factors support treating the transaction as a financing_arrangement consequently we conclude that this transaction should be characterized as a financing_arrangement postu-145499-01 case development hazards and other considerations since the characterization of transactions is a highly factual matter the most important feature in the instant case is the need for further factual development we note that the iers list the residual values of equipment as ranging from to percent for to percent for and equipment with at to percent if accurate partnership should be able to re-lease or sell equipment for amounts sufficient to fully fund its obligations to investment and reacquire legal_title however the funds’ annual reports states that external appraisals showed a potential for material future losses in realizing residual values in fact the funds sustained sizable deficits according to their profit and loss statements the reports warn investors of certain risks including residual_value risks liquidity risks economic and market risks and credit risks on lessees and sublessees which would affect the funds' ultimate profit potential finally according to the funds' fiscal_year annual reports prevailing market conditions indicated a potential drop in the value of the funds' portfolios consequently the funds engaged independent appraisers to revalue their portfolios as a result of these appraisals both funds wrote down the value of their respective assets this could suggest that fund was acting as a mortgagee writing down a nonperforming_loan which would support treating the transaction as a financing_arrangement not a valid sale-leaseback we are thus aware of the argument that the transaction should be treated as a sale-leaseback because the residual values are highly inflated this is based on the above facts the engineer’s report and perhaps on the fact that the taxpayers have warehoused equipment whose original cost totaled approximately dollar_figure including the fact that this property remains idle suggests low residual values therefore one could argue that there is little possibility that partnership will see any profit from this transaction because all of the base rent less the management fee flows to fund leaving no source of rental income for partnership this would suggest that it did sell equipment to investments in a valid sale-leaseback since partnership has little or no profit or income potential from either the operation of equipment or the resale of equipment postu-145499-01 this argument is problematic however low residual values also suggest that investments may not be able to recoup its investment in equipment this would deprive investments of a key component of ownership which would support financing treatment it would also suggest that the useful_life of equipment does not exceed the leaseback term which would deprive investments of another key component of ownership and lend further support to characterizing the transaction as a financing_arrangement another possibility is that ownership to equipment actually resides in the end-user lessees under revrul_55_540 revrul_55_541 and sprint v commissioner supra equipment under lease for approximately its full useful_life is considered owned by the lessee not the lessor since it will return to the lessor with little or no residual_value for instance computer equipment has a short useful_life if such computer equipment is the subject of a or year lease to an end-user it may be considered owned for federal_income_tax purposes by such end-user the lease would be recharacterized as a conditional sale and in lieu of rent the nominal lessor would receive payments of principal and interest ie an installment_obligation in a transaction such as the instant case the subject of the sale-leaseback between investments and partnership would not be the actual equipment subject_to the end- user lease but the paper itself which would be treated as the factoring of an installment_obligation the passthroughs and special industries division should be contacted to discuss this area equipment may have a substantially longer useful_life at the time such equipment becomes the subject of relatively short-term end-user leases in such cases ownership does not reside in the end-user lessees this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views postu-145499-01 please call if you have any further questions heather maloy associate chief_counsel income_tax accounting william a jackson branch chief cc ita by
